The defendant contends that Laws 1919, c. 155, ss. 2 and 3 are in conflict with art. 18 of the bill of rights. This article *Page 7 
provides that "all penalties ought to be proportioned to the nature of the offense. No wise legislature will affix the same punishment to the crimes of theft, forgery, and the like, which they do to those of murder and treason. Where the same undistinguishing severity is exerted against all offenses, the people are led to forget the real distinction in the crimes themselves and to commit the most flagrant with as little compunction as they do the lightest. For the same reason, a multitude of sanguinary laws is both impolitic and unjust. The true design of all punishments being to reform, not to exterminate, mankind." It is probable that this article is merely directory, but assuming that it is mandatory, and that all punishments must be "proportioned" to the nature of the offence, it does not help the defendant, for while s. 2 of the act of which he complains makes it an offence to incite others to violate any law regardless of whether it is the law of the United States, of this state, or of any city or town in the state, s. 3 makes it the duty of the court to apportion the punishment in accordance with the seriousness of the offence, for the punishment may be anything from a nominal fine to a fine of $5,000, imprisonment for ten years or both.
In other words, the act in question instead of being in conflict is exactly in line with art. 18.
Former result affirmed.
All concurred.